This opinion is subject to administrative correction before final disposition.




                                 Before
                 KING, MCCONNELL, and C. STEPHENS,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                       Codee J. THRASHER
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900179

                         Decided: 26 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Colonel Glen R. Hines, USMC. Sentence adjudged
   2 April 2019 by a special court-martial convened at Marine Corps
   Base Camp Lejeune, South Carolina, consisting of a military judge sit-
   ting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
   finement for 120 days, and a bad-conduct discharge.
   For Appellant: Captain W. Scott Laragy, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
            United States v. Thrasher, No. 201900179


The findings and sentence are AFFIRMED.


                         FOR THE COURT:




                         RODGER A. DREW, JR.
                         Clerk of Court




                               2